DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Cole on March 11, 2021.
The application has been amended as follows: 
Claim 1. A shift device comprising: 
a shift body whose shift position is altered when the shift body is moved; 
a moving body that is movably provided at the shift body; 
an abutting portion that is provided at one of the shift body or the moving body; and 
a protruding portion that is provided at the other of the shift body or the moving body, and in which groove portions are provided between a plurality of protrusions, and that causes movement of the moving body to be stopped when the plurality of protrusions and the abutting portion abut against each other, 
wherein, when the movement of the moving body has stopped, the groove portions are open from an abutment portion where the abutting portion and the protruding portion abut against each other, and
wherein the moving body is configured to slide.

Claim 2. A shift device comprising: 
a shift body whose shift position is altered when the shift body is moved; 
a moving body that is movably provided at the shift body; 
an abutting portion that is provided at one of the shift body or the moving body; and 
a protruding portion that is provided at the other of the shift body or the moving body, and in which a plurality of groove portions that are open on an outer side of an outer periphery of one side portion are provided adjacently to protrusions, and that causes movement of the moving body to be stopped when the abutting portion and the protrusions abut against each other, 
wherein, when the movement of the moving body has stopped, the groove portions are open from an abutment portion where the abutting portion and the protruding portion abut against each other, and
wherein the moving body is configured to slide.

Claims 5 – 6. Cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art neither anticipates nor renders obvious a shift device having a sliding moving body having one of an abutting portion or a protruding portion, a shift body having the other of the abutting portion or the protruding portion, a groove portions are provided between a plurality of protruding portions, wherein, when the movement of the moving body has stopped, the groove portions are open 
Prior art reference, JP 10-16594, shows a shift device having a swing-type moving body with an abutting portion, where the shift body has a protruding portion with a groove portion provided between a plurality of protruding portions.  It would not have been obvious to arrange the claimed abutting and protrusion portions without destroying an advantageous property (see Eisai Co. Ltd. v. Dr. Reddy’s Labs., Ltd., 533 F.3d 1353, 87 USPQ2d 1452, MPEP 2143(I)(B)) and without improper hindsight and the use of the Applicant’s specification as a blueprint for rejection purposes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/BOBBY RUSHING, JR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        
Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658